department of the treasury internal_revenue_service tr washington d c q a government entities division nov uniform issue list se'tiep ral t legend taxpayer a ira b financial_institution c state d amount this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated august september and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her not being aware amount had been distributed from ira b taxpayer a further asserts that amount has not been used for any purpose taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c the only asset in ira b was a non-cash real_estate holding in a limited_liability_company llc purchased on january asaresult of the real_estate collapse of ‘and in dear state d taxpayer a’s income from her real_estate portfolio ceased eventually she and her husband defaulted on their mortgage and are preparing to file for bankruptcy informing taxpayer a financial_institution c attempted to deliver notice that during this period of financial difficulty taxpayer a received from financial_institution c a bill for the annual fee for ira b when taxpayer a failed to pay this fee financial_institution c discontinued taxpayer a's ira b financial_institution c prepared a letter dated november that since she failed to pay the annual fee for ira b it was now closed on november ira b was closed and a certificate of membership interest for the real_estate holding in ira b but taxpayer a was out of town taxpayer a asserts that she was unaware of the attempt to deliver the november unaware that financial_institution c was attempting to close ira b and make a distribution delivery of the letter was accomplished in january when taxpayer a received notice of the distribution but the 60-day rollover period had expired the notice received in january _ was dated the original date of attempted delivery november asa result of not receiving notice of the distribution from ira b on a timely basis taxpayer a failed to roll over amount into a new ira within the 60-day rollover period prescribed by sec_408 of the code taxpayer a received a form 1099-r for showing a taxable_distribution of amount letter and sec_408 of the code provides the rules applicable to ira_rollovers based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code individual not later than the day after the date on which the payment or i the entire amount received including money and any other_property is day after paid into an ira for the benefit of such individual not later than the the day on which the individual receives the payment or distribution or paid into an eligible_retirement_plan other than an ira for the benefit of such ii the entire amount received including money and any other_property is distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not mouaible in gross_income because of the application of sec_408 of the ode sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to taxpayer not being aware of the distribution until after the expiration of the rollover period prescribed by sec_408 of the code therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount is granted a period of days from the issuance of from ira b taxpayer a this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 b t no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact s if you wish to inquire about i d at manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
